Case 2:16-cv-00881-KM-ESK Document 298 Filed 08/03/20 Page 1 of 2 PageID: 8795




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


 IN RE MERCEDES-BENZ EMISSIONS                     Civil Action No. 2:16-cv-0881-KM-ESK
 LITIGATION



                         STIPULATION AND ORDER OF DISMISSAL OF
                       PLAINTIFF KEITH CANEIRO WITHOUT PREJUDICE

          WHEREAS Plaintiffs filed the initial complaint in this action on February 18, 2016 (ECF

No. 1);

          WHEREAS Keith Caneiro was first named as a Plaintiff in this action in the Second

Consolidated and Amended Class Action Complaint filed on December 16, 2016 (ECF No. 60),

and remained as a Plaintiff in subsequent amendments to the complaint;

          WHEREAS it has come to counsels’ attention that Plaintiff Caneiro unfortunately passed

away on November 20, 2018;

          IT IS HEREBY STIPULATED AND AGREED, pursuant to Fed. R. Civ. P.

41(a)(1)(A)(ii), by and between Plaintiffs and Defendants Mercedes-Benz, USA LLC, Daimler

AG, Robert Bosch LLC, and Robert Bosch GmbH, through their respective undersigned counsel

of record, that Plaintiff Keith Caneiro is voluntarily dismissed from this litigation without

prejudice. Furthermore, in agreeing to this stipulation, Defendants reserve all rights with respect

to Mr. Caneiro and are not waiving any defenses.

DATED: July 31, 2020

CARELLA, BYRNE, CECCHI,                          GIBSON, DUNN & CRUTCHER LLP
OLSTEIN, BRODY & GNELLO, P.C.                    Attorneys for Defendants Mercedes-Benz USA
Interim Lead Counsel for Plaintiffs and the      LLC and Daimler AG
Proposed Classes

By: /s/ James E. Cecchi                          By: /s/ Lucas C. Townsend
     JAMES E. CECCHI                                  LUCAS C. TOWNSEND



                                                -1-
010585-11/1239693 V1
Case 2:16-cv-00881-KM-ESK Document 298 Filed 08/03/20 Page 2 of 2 PageID: 8796




HAGENS BERMAN SOBOL                            CLEARY GOTTLIEB STEEN &
SHAPIRO LLP                                    HAMILTON LLP
Interim Lead Counsel for Plaintiffs and the    Attorneys for Defendants Robert Bosch LLC
Proposed Classes                               and Robert Bosch GmbH

By: /s/ Steve W. Berman                        By: /s/ Jeffrey A. Rosenthal
     STEVE W. BERMAN                                JEFFREY A. ROSENTHAL

SEEGER WEISS LLP
Other Attorneys for Plaintiffs and the
Proposed Classes

By: /s/ Christopher A. Seeger
     CHRISTOPHER A. SEEGER




IT IS SO ORDERED.

DATED: August 3, 2020
                                                           /s/ Kevin McNulty
                                                         Kevin McNulty
                                                         United States District Judge




                                              -2-
010585-11/1239693 V1
